Exhibit 10.5

            PARKWAY PROPERTIES, INC.   

LONG-TERM CASH INCENTIVE PLAN

FOCUS Plan

Participation Agreement

__________

Dear ______:

We are pleased to notify you that the Committee under the Parkway Properties,
Inc. Long-Term Cash Incentive Plan under the FOCUS Plan (the "Incentive Plan")
has designated you as a participant in the Incentive Plan.  This letter, once
signed by you, will constitute your participation agreement.  Your participation
in the Incentive Plan is subject to your entry into this agreement.

1.                  When a term defined in the Incentive Plan is used in this
agreement, the definition given in the Incentive Plan will apply for the
purposes of this agreement.

2.                  Your percentage interest in the Cash Incentive Pool under
the Incentive Plan is ____ percent.

3.                  Your interest under the Incentive Plan is forfeitable and
will become nonforfeitable and payable only if the Company satisfies the dual
performance criteria described in Section 3 of the Incentive Plan, and you
fulfill the service conditions set out in Sections 6 and 7 of the Incentive
Plan.

4.                  The Company will deduct from any payment made under the
Incentive Plan the amount of tax it is obliged to withhold with respect to the
payment.

5.                  The Company has provided you with a copy of the Incentive
Plan, which describes certain terms, conditions, restrictions, and limits on
your interest under the Incentive Plan.  In addition to being subject to the
terms of this agreement, your interest under the Incentive Plan is subject to
the terms, conditions, restrictions, and limits set forth in the Incentive Plan,
as if they were set forth in full in this agreement.

6.                  Section 3 of the Change in Control Agreement in effect
between you and the Company on the date of this agreement (the "CIC Agreement")
provides for immediate payment upon a Change in Control of a pro rata portion of
any target bonus approved for the fiscal year in which the Change in Control
occurs.  You and the Company agree that Section 3 of the CIC Agreement is
inapplicable to your interest in the Cash Incentive under the Incentive Plan.

[Signature on Next Page]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this participation agreement to
be signed as of the _____day of __________.

                                                                                                                                                                                                                       
PARKWAY PROPERTIES, INC.

                                                                                                                                                                                                                       
By __________________________________

                        By executing this agreement, I acknowledge receipt of a
copy of the Parkway Properties, Inc. Long-Term Cash Incentive Plan and agree to
be bound by the terms and conditions of the Incentive Plan and this agreement.

Date: 
_____________                                                                                                                                                                                  
   _____________________________________

2

--------------------------------------------------------------------------------